Exhibit 3-1 AMENDED ARTICLES OF INCORPORATION OF FirstEnergy Corp. Effective 11/07/01 ARTICLE I The name of the corporation is FirstEnergy Corp. (the Corporation"). ARTICLE II The place in the State of Ohio where the Corporation's principal office is located is the City of Akron, Summit County. ARTICLE III The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be formed under Sections 1701.01 to 1701.98, inclusive, of the Ohio Revised Code. ARTICLE IV A.
